Citation Nr: 0207216	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating greater than 30 percent for 
trichophytosis of the feet with generalized ichthyosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from July 1943 to November 
1945.

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO confirmed and continued a 30 
percent rating assigned for a skin disability classified as 
trichophytosis of the feet with generalized ichthyosis.  

The Board notes that service connection for trichophytosis of 
the feet was established by rating action in January 1946.  
That rating decision also denied service connection for acne 
of the face.  The veteran was notified of this decision and 
did not appeal.  In a later rating action in April 1955, the 
RO granted service connection for generalized scaling of the 
skin, characterized as ichthyosis.  At the time, the RO 
informed the veteran that his ichthyosis did not warrant a 
compensable rating, and that the two skin disorders were 
combined and continued at the 10 level then assigned.  A 
Board decision of May 1996 granted a 30 percent evaluation 
for trichophytosis of the feet with generalized ichthyosis.  

The Board remanded the case in November 2000 for further 
development of the record.  The case has been returned to the 
Board for continuation of appellate review.


REMAND

The Board has determined that the issue of new and material 
evidence to reopen a claim of service connection for acne is 
inextricably intertwined with the issue certified for 
appeal-an increase in the 30 percent rating assigned for a 
service-connected skin disability, now classified 
trichophytosis of the feet with generalized ichthyosis.  The 
Board's November 2000 remand directed the RO to seek 
clarification as to whether the veteran actually wished to 
pursue a claim of service connection for acne.  

The RO issued a letter in November 2000 advising the veteran 
to provide new and material evidence if he wished to submit 
an application to reopen a claim of service connection for 
acne.  In a statement received by the RO in December 2000, 
the veteran specified that he wished to pursue a claim of 
service connection for acne.  Moreover, in a July 2001 form 
authorizing the release of medical records, the veteran 
referred to VA outpatient treatment reports, dated from July 
1998 to May 2001, in the context of a skin disease, 
generally, and, specifically, in the context of acne.  The 
Board concludes that the veteran wishes to pursue the issue 
of whether new and material evidence has been submitted to 
reopen a claim of service connection for acne.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should assure compliance with 
the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and 
the implementing regulations.

2.  After reviewing the VA outpatient 
treatment records identified by the 
veteran, the RO must issue a decision on 
the issue of whether new and material 
evidence has been presented to reopen a 
claim of service connection for acne.  If 
the decision proves to be favorable to 
the veteran, then the RO should address 
the merits of the underlying service 
connection claim.  If the merits-
adjudication proves favorable to 
claimant, then the RO should readjudicate 
the issue of an increased rating for a 
skin disability, including acne.

3.  If the decision on the issue of new 
and material evidence to reopen a claim 
of service connection for acne proves to 
be adverse to the veteran, and he submits 
a notice of disagreement thereto, then he 
and his representative should be 
furnished a statement of the case on the 
issue and provided an opportunity for 
response.  Thereafter, if the veteran 
submits a VA Form 9 or its equivalent 
whereby he completes an appeal on the 
issue of new and material evidence to 
reopen a claim of service connection for 
acne, that issue should be certified to 
the Board for appellate review.

The purpose of this remand is to afford the appellant due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
		(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




